UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7254


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DESHAUN DENNIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-00052-RDB; 1:08-cr-00012-RDB-2)


Submitted:   October 31, 2011               Decided:   November 15, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deshaun Dennis, Appellant Pro Se. Harry Mason Gruber, Kwame
Jangha Manley, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Deshaun Dennis seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.       The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Dennis has not made the requisite showing. *

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

       *
       Although the district court did not expressly address
Dennis’s claim under the Speedy Trial Act, we have reviewed it
and find it to be without merit.



                                             2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3